
	
		III
		109th CONGRESS
		2d Session
		S. RES. 587
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2006
			Mr. Santorum (for
			 himself, Mr. Martinez, and
			 Mr. Coleman) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing concern relating to the
		  threatening behavior of the Islamic Republic of Iran and the ideological
		  alliance that exists between the countries of Cuba and Venezuela, and
		  supporting the people of Iran, Cuba, and Venezuela in the quest of those
		  peoples to achieve a truly democratic form of government. 
	
	
		Whereas, for the past 2 decades, the Department of State
			 has found Iran to be the leading sponsor of international terrorism in the
			 world;
		Whereas the Department of State has consistently added
			 Cuba to the list of state sponsors of terrorism;
		Whereas the Department of State declared in the report
			 entitled Patterns of Global Terrorism 2001 that Iran's
			 Islamic Revolutionary Guard Corps and Ministry of Intelligence and Security
			 continued to be involved in the planning and support of terrorist acts and
			 supported a variety of groups that use terrorism to pursue their
			 goals;
		Whereas the President of Iran, Mahmoud Ahmadinejad, has
			 openly declared that Israel must be wiped off the map, and
			 publicly denied the Holocaust;
		Whereas President Ahmadinejad has similarly called for the
			 destruction of the United States and the hatred of all Jewish peoples;
		Whereas President Ahmadinejad recently attended a summit
			 of the Non-Aligned Movement in Cuba and, in cooperation with Fidel Castro and
			 Hugo Chavez, has used that body as a platform to spread anti-democratic
			 messages;
		Whereas the Government of Cuba, led by Fidel Castro, and
			 the Government of Venezuela, led by President Hugo Chavez, have—
			(1)repressed
			 political dissent in the countries of those leaders;
			(2)propagated
			 antidemocratic ideals; and
			(3)participated in
			 the summit of the Non-Aligned Movement;
			Whereas, in September 2000, while being interviewed by
			 Al-Jazeera television, President Castro stated that We are not ready for
			 reconciliation with the United States, and I will not reconcile with the
			 imperialist system;
		Whereas, in August 2005, President Chavez stated that
			 socialism is the only path, and that his goal is to save
			 a world threatened by the voracity of U.S. imperialism;
		Whereas, on September 20, 2006, while speaking to the
			 General Assembly of the United Nations, President Chavez referred to the
			 President of the United States as the devil, stating The devil came here
			 yesterday . . . and it smells of sulfur still today.; and
		Whereas neither the Non-Aligned Movement nor the United
			 Nations should exist as a venue to spread hate, demagoguery, and
			 anti-democratic ideals: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns—
				(A)the
			 anti-democratic actions of, and repressive regimes created by, the leaders of
			 the Governments of Iran, Cuba, and Venezuela; and
				(B)the misguided,
			 irrational, and outrageous statements of the leaders of those countries;
				(2)expresses concern
			 relating to the national security implications of the relationships between
			 those leaders;
			(3)supports the
			 people of Iran, Cuba, and Venezuela in the quest of those peoples to achieve a
			 truly democratic form of government; and
			(4)calls on the
			 international community to condemn the antidemocratic actions of those
			 repressive regimes.
			
